EXHIBIT 10.1 




SUMMARY OF COMPENSATION ARRANGEMENTS
FOR NON-EMPLOYEE DIRECTORS


As of January 1, 2018, non-employee directors are entitled to receive
stock-based and cash compensation for their service on the Board of Directors as
follows:


Stock-Based Compensation:
Effective immediately before the 2018 Annual Meeting of Shareholders, each
non-employee director will receive an annual grant of fully-vested shares of our
common stock with a fair value of $47,500, other than the Chairman of the Board,
who will receive a fully-vested stock grant with a fair value of $70,000.


Cash Compensation:
Each non-employee director receives an annual cash retainer of $42,500, other
than the Chairman of the Board, who receives an annual cash retainer of $65,000,
in each case payable quarterly.


Additional cash compensation for participation on Board committees is also paid
quarterly. The Chair of the Audit Committee receives an annual cash retainer of
$15,000, while other members of the Audit Committee receive $5,000. The Chairs
of the Nominating and Governance, Compensation, and Strategic Planning
Committees each receive an annual cash retainer of $10,000. Other members of the
Compensation Committee receive an annual cash retainer of $3,000, while each
member of the Nominating and Governance Committee and the Strategic Planning
Committee receives an annual retainer of $2,000.





